JUSTICE MCKINNON,
concurring.
¶45 I agree with the Court’s analysis and conclusion regarding Neuhardt’s disciplinary proceeding. I write separately to highlight the danger in what I view as the structural conflict inherent in engaging *390in dual representation.
¶46 In my view, rare are the situations in which actual conflicts are apparent prior to trial. Without the wisdom of hindsight, it is difficult — if not impossible — to determine actual prejudice resulting from an attorney’s dual representation. Thus, whether or not a defendant was subject to “actual prejudice” is secondary to considering how joint representation threatens the integrity of our criminal justice system. In the instant case, had Vasquez gone to trial, the trial court would have been confronted with a dilemma — a denial of Vasquez’s motion to suppress would surely lead to an ineffective assistance of counsel claim; however, granting Vasquez’s suppression motion would likely result in the Government losing their case. Even more offensive, however, to our goal of obtaining just verdicts in criminal cases is the possibility that the Prosecutor offered Vasquez a lenient deal in order to avoid the consequences imposed by the conflict. A guilty plea would normally waive a subsequent collateral challenge.
¶47 While such a scenario is indeed hypothetical, I believe it is instructive in explaining our caution regarding joint representation. Additionally, the Rules of Professional Conduct exist to prevent these dilemmas. Although defendants have a Sixth Amendment right to counsel of their choice, they do not have the right to build in a structural conflict such that the integrity of the proceeding may be collaterally attacked on appeal. The necessity of proving actual prejudice to obtain reversal of a conviction based upon a Sixth Amendment violation is not required when evaluating a violation of the Rules of Professional Conduct. Indeed, recognition of a structural conflict such as present in the instant matter underlies a trial court’s obligation to conduct an inquiry regarding potential conflicts and the defendant’s intent to forego independent representation. U.S. v. Garcia, 528 F.2d 580, 587-88 (5th Cir. 1976); U.S. v. Solomon, 856 F.2d 1572, 1581-82 (11th Cir. 1988).
¶48 I would have included this further explanation in our Opinion. In all other respects, I concur.